Exhibit 10.1

 

ADVISORY AGREEMENT

 

THIS ADVISORY AGREEMENT (the “Agreement”) is made and entered into by and
between VIRAL GENETICS, INC., a Delaware corporation (the “Company”), and Bada
Pharasi, an individual residing in the city of Pretoria, South Africa
(“Advisor”) effective this 1st day of April, 2007.

 

(the “Parties”)

 

WHEREAS the Company is an early-stage business engaged in the development of
certain technologies, investigational drugs, pharmaceutical products, and
medical knowledge (“Technology”); and

 

WHEREAS Advisor has experience, knowledge, contacts, and skills which are
beneficial to the development of the Company and its areas of focus; and

 

WHEREAS the Company wishes to engage Advisor and to define the nature of the
relationship, to protect certain confidential information owned or possessed by
the Company, and to establish certain other representations, warranties and
covenants.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows.

 

1) Non-Exclusive Engagement of Advisor; Term. The Company hereby engages Advisor
as “Special Advisor to the Board of Directors, Africa” and as the non-exclusive
provider of the advisory services described in this Agreement, for a term (the
“Term”), which will commence on the date of this Agreement and end March 31,
2008. This Agreement may be renewed in writing by the mutual consent of the
parties hereto for additional one-year terms.

 

2) Advisor Services. On the terms and conditions set forth in this Agreement,
Advisor will provide the following services to the Company as directed by the
Company (the “Services”):

 

a)

Advisor will advise and assist the Company with the development, evaluation,
analysis, testing, research, and study of its Technology in Africa, and in
particular in the Republic of South Africa (the “Territory”);

 

b)

Advisor shall advise and assist the Company with communication and strategy
formulation with drug regulatory authorities in the Territory;

 

c)

Advisor will advise and assist the Company on other medical issues with respect
to the Company’s products and drug candidates;

 

d)

Advisor will advise and assist the Company by introducing it to other potential
advisors able and willing to assist the Company in the Territory;

 

e)

Advisor will advise, guide and assist the Company on presentations to investors,
strategic partners, and other parties in connection with Company’s efforts in
the Territory; and

 

f)

Advisor will assist and advise the Company in other areas in which Advisor has
expertise as reasonably requested from time to time by the Company.

 

3) Method of Providing Services. It is understood that the Company will not
control the manner nor prescribe the method by which the Services under this
Agreement are to be performed by Advisor. Advisor shall be available for a
teleconference meeting with the management of the Company at least once per
month during the Term. Advisor will perform Services, and may communicate with
the Company’s management and other parties, through personal meetings,
correspondence, telephone or video conferences, and such other methods,

 

--------------------------------------------------------------------------------



 

and at such times, as mutually determined, subject to the reasonable convenience
of the parties. Unless requested otherwise by the Company, Advisor shall
communicate with the Company’s management through the Company’s President.
Acting in good faith and consistent with ordinary business practices with
respect to advisory relationships, Advisor shall devote a reasonable amount of
time per month to the provision of the Services described herein.

 

4) Performance. Advisor agrees to at all times faithfully, industriously, and to
the reasonable best of his abilities, experience, and talents, perform all of
the Services that may be required of and from them pursuant to the express and
explicit terms hereof.

 

5) Independence of Parties. Nothing contained in this Agreement shall constitute
either party as an employee, partner, co-venturer or agent of the other, it
being intended that each shall act as an independent contractor with respect to
the other. Advisor is not authorized to speak on behalf of the Company or bind
it in any manner. Advisor’s role is exclusively advisory in nature.

 

6) Compensation.

 

a)

Fees. For and in consideration of the agreement of Advisor to enter into this
Agreement and to use their best efforts in pursuit of the Company’s business,
the Company shall grant to Advisor fifty thousand (50,000) shares of common
stock on each three-month anniversary date of the date affixed hereof.

 

b)

Benefits, Other Consideration, Expenses. No benefits, vacation pay, or other
consideration or remuneration of any kind shall be owed to Advisor by the
Company, unless specifically referenced herein. Expenses incurred in Advisor’s
provision of the Services shall be reimbursed by the Company provided that they
are pre-approved in writing by the Company.

 

7) Company Representations and Warranties. The Company hereby represents and
warrants, knowing that Advisor is relying thereon, that:

 

a)

The Company is duly organized, validly existing and in good standing under the
laws of the state of Delaware.

 

b)

All shares issued to Advisor under this Agreement will be duly and validly
issued, fully paid and non-assessable, and will be delivered free and clear of
any liens, claims or encumbrances, except for restrictions imposed by reference
to the registration requirements of the Securities Act of 1933.

 

c)

The Company represents that the information concerning the Company and its
business, as furnished and to be furnished to Advisor in writing, will be
complete and correct in all material respects and will not contain any untrue
statement of material fact or omit to state a material fact necessary in order
to make the statements therein not misleading in light of the circumstances
under which such statements are made. The Company will notify Advisor promptly
concerning any statement which is not accurate or which is or has become
incomplete or misleading in any material respect. The Company understands that
Advisor is and will be relying on the continuing accuracy of such information in
carrying out its functions under this Agreement.

 

8) Advisor Representations. Advisor hereby represents, knowing that the Company
is relying thereon, that:

 

 

a)

Advisor is not a U.S. Person and was outside of the United States at the time of
executing this Agreement.

 

b)

Advisor has read and accepted Viral Genetics Intellectual Property Agreement,
attached hereto as Exhibit A, which is part of this Agreement and the provisions
of which shall survive the expiration or earlier termination of this Agreement
in strict accordance with the time periods as described therein.

 

2

 

--------------------------------------------------------------------------------



 

9) Stock Certificates. All shares delivered to Advisor pursuant to this
Agreement shall bear a restrictive legend in the form used by the Company or its
transfer agent for the issuance of securities under the exemption available
hereunder, and shall be deemed restricted securities under SEC Rule 144.

 

10) Changes to Common Stock. In the event that the Company shall undertake a
recapitalization, reverse stock split, forward stock split, reclassification, or
other change to its common stock (a “Change in Common Stock Properties”), the
quantity of shares which may be hereunder, shall be increased or decreased
proportionately, in accordance with the terms of said Change in Common Stock
Properties.

 

11) Extension and Renewal. The Term may be extended or renewed, and this
Agreement may be amended, only by the written agreement of the parties.

 

12) Indemnification.

 

 

a)

The Company hereby indemnifies and defends the Advisor and each of his
executors, heirs, assigns, and representatives, as applicable, (each, an
“Indemnitee”) against, and holds each Indemnitee harmless from, any loss,
liability, obligation, deficiency, damage or expense including, without
limitation, interest, penalties, reasonable attorneys’ fees and disbursements
(collectively, “Damages”), that any Indemnitee may suffer or incur based upon,
arising out of, relating to or in connection with (whether or not in connection
with any third party claim):

 

i)

any breach of any representation or warranty made by the Company contained in
this Agreement;

 

ii)

the failure of the Company to perform or to comply with any covenant or
condition required to be performed or complied with in accordance with this
Agreement; and

 

iii)

the good faith performance of the Services.

 

b)

Indemnification Procedures for Third Party Claims.

 

i)

Promptly after notice to an Indemnitee of any claim or the commencement of any
action or proceeding, including any actions or proceedings by a third party
(hereafter referred to as “Proceeding” or “Proceedings”), involving any Damage
referred to in this Section, such Indemnitee shall, if a claim for
indemnification in respect thereof is to be made against an Indemnitee pursuant
to this Section, give written notice to the Company, setting forth in reasonable
detail the nature thereof and the basis upon which such party seeks
indemnification hereunder; provided, however, that the failure of any Indemnitee
to give such notice shall not relieve the Company of its obligations hereunder,
except to the extent that the Company is actually prejudiced by the failure to
give such notice.

 

ii)

In the case of any Proceeding by a third party against an Indemnitee, the
Company shall, upon notice as provided above, assume the defense thereof, with
counsel reasonably satisfactory to the Indemnitee, and, after notice from the
Company to the Indemnitee of its assumption of the defense thereof, the Company
shall not be liable to such Indemnitee for any legal or other expenses
subsequently incurred by the Indemnitee in connection with the defense thereof
(but the Indemnitee shall have the right, but not the obligation, to participate
at its own cost and expense in such defense by counsel of its own choice) or for
any amounts paid or foregone by the Indemnitee as a result of any settlement or
compromise thereof that is effected by the Indemnitee (without the written
consent of the Company).

 

iii)

Anything in this Section 12 notwithstanding, if both the Company and the
Indemnitee are named as parties or subject to such Proceeding and either party
determines with advice of

 

3

 

--------------------------------------------------------------------------------



 

counsel that there may be one or more legal defenses available to it that are
different from or additional to those available to the other party or that a
material conflict of interest between such parties may exist in respect of such
Proceeding, then the Company may decline to assume the defense on behalf of the
Indemnitee or the Indemnitee may retain the defense on its own behalf, and, in
either such case, after notice to such effect is duly given hereunder to the
other party, the Company shall be relieved of its obligation to assume the
defense on behalf of the Indemnitee, but shall be required to pay any legal or
other expenses including, without limitation, reasonable attorneys’ fees and
disbursements, incurred by the Indemnitee in such defense.

 

iv)

If the Company assumes the defense of any such Proceeding, the Indemntiee shall
cooperate fully with the Company and shall appear and give testimony, produce
documents and other tangible evidence, and otherwise assist the Company in
conducting such defense. The Company shall not, without the consent of the
Indemnitee, consent to entry of any judgment or enter into any settlement or
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnitee of a release from all liability in
respect of such claim or Proceeding. Provided that proper notice is duly given,
if the Company shall fail promptly and diligently to assume the defense thereof,
then the Indemnitee may respond to, contest and defend against such Proceeding
and may make in good faith any compromise or settlement with respect thereto,
and recover from the Company the entire cost and expense thereof including,
without limitation, reasonable attorneys’ fees and disbursements and all amounts
paid or foregone as a result of such Proceeding, or the settlement or compromise
thereof. The indemnification required hereunder shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, as and when bills or invoices are received or loss, liability,
obligation, damage or expense is actually suffered or incurred.

 

 

c)

The provisions of this section 12 shall survive the expiration or earlier
termination of this Agreement.

 

13) Termination.

 

a)

Either party may terminate this Agreement upon not less than 15 days notice in
the event of a material breach of this Agreement or material non-performance by
the other party, which breach is not cured within 10 days after the giving of
written notice to the breaching party specifying the circumstances of such
breach.

 

b)

The Company may terminate this Agreement without further notice to Advisor in
the event that Advisor:

 

i)

is convicted a felony or a violation of any securities laws;

 

ii)

declares bankruptcy;

 

iii)

has been grossly negligent in the performance of Services at least three times
in any consecutive 30-day period, and Advisor has been notified in writing
within 5 days of each such occurrence; or

 

iv)

has engaged in material and willful or gross misconduct in the performance of
Services hereunder.

 

c)

Either party may terminate this Agreement without cause upon 30 days prior
written notice to the other party.

 

14) Consequences of Termination. Any termination or expiration of this
Agreement, whether or not for cause, shall not affect the obligation of the
Company to pay compensation to Advisor that was earned or accrued prior to the
date of termination or expiration. Other than as specifically provided for
herein, no further fees or payments of any kind shall be owed to Advisor upon or
following Termination.

 

4

 

--------------------------------------------------------------------------------



 

15) Cooperation. The parties shall deal with each other in good faith, good
faith meaning honesty in fact and the observance of all commercial standards of
fair dealing and usages of trade, which are regularly observed within the
industry.

 

16) No Strict Construction. The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

17) Arbitration. In the event of dispute or controversy between the parties as
to the performance hereof, this Agreement shall be and remain in full force and
effect and all terms hereof shall continue to be complied with by both parties,
it shall be submitted to two arbitrators, one to be appointed by each, and if
those arbitrators do not agree, they shall select a third disinterested and
competent person to act with them, and the decision of the three, or a majority
of them, shall be final and conclusive. If either party does not appoint an
arbitrator as aforesaid within 90 days after receipt of notice to the other that
it desires arbitration, which notice shall state the name and address of the
arbitrator appointed by such other, and does not within such period furnish to
such other party the name and address of the second arbitrator, then the
arbitrator first named shall appoint a disinterested and competent arbitrator
for the party thus defaulting, and the two arbitrators so appointed shall select
a third to act with them as aforesaid and with like effect. Cost of arbitration
shall be borne by the Company. Judgment upon the reward rendered may be entered
in any court having jurisdiction thereof.

 

18) Governing Law and Disputes. This Agreement shall be governed by the laws of
the State of California, without regard to choice of law provisions.

 

19) Waiver. Any party hereto may waive compliance by the other with any of the
terms, provisions and conditions set forth herein; provided, however, that any
such waiver shall be in writing specifically setting forth those provisions
waived thereby. No such waiver shall be deemed to constitute or imply waiver of
any other term, provision or condition of this Agreement.

 

20) Severability. If and to the extent that any court of competent jurisdiction
holds any provision or any part thereof of this Agreement to be invalid or
unenforceable, such holding shall in no way affect the validity of the remainder
of this Agreement.

 

21) Counterpart and Headings. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument. All headings in this
Agreement are inserted for convenience of reference and shall not affect its
meaning or interpretation.

 

22) Entire Agreement. This Agreement is and shall be considered to be the only
agreement or understanding between the parties hereto with respect to the
engagement of Advisor by the Company. All negotiations, commitments, and
understandings acceptable to both parties have been incorporated herein. No
letter, telegram, or communication passing between the parties hereto shall be
deemed a part of this Agreement; nor shall it have the effect of modifying or
adding to this Agreement unless it is distinctly stated in such letter,
telegram, or communication that it is to constitute a part of this Agreement and
is to be attached as a rider to this Agreement and is signed by the parties to
this Agreement.

 

5

 

--------------------------------------------------------------------------------



 

23) Modification of Contract. This Agreement cannot be modified by tender,
acceptance or endorsement of any instrument of payment, including check. Any
words contained in an instrument of payment modifying this contract, including a
waiver or release of any claims, or a statement referring to paying in full is
void. This Agreement can only be modified in a separate writing, other than an
instrument of payment, signed by the parties.

 

24) Enforcement. Advisor acknowledges that any remedy at law for breach of
Exhibit D would be inadequate, acknowledges that the Company would be
irreparably damaged by an actual or threatened breach thereof, and agrees that
the Company shall be entitled to an injunction restraining Advisor from any
actual or threatened breach of Exhibit D as well as any further appropriate
equitable relief without any bond or other security being required. The Company
may pursue enforcement of Exhibit D by commencing an action at law or in equity
without first pursuing arbitration pursuant to Section 17 of this Agreement. In
addition to the foregoing, each of the parties hereto shall be entitled to any
remedies available in equity or by statute with respect to the breach of the
terms of this Agreement by the other party.

 

25) Assignment. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto, and their respective heirs, legal
representatives, successors and assigns. This Agreement may not be assigned
without the consent of the parties; provided, however, that nothing contained
herein shall prevent Advisor from assigning or transferring any of the shares to
any person or entity in accordance with applicable securities laws and
regulations.

 

26) Notices. All notices under this Agreement shall be in writing and shall be
sent by certified or registered first class mail, return receipt requested, or
shall be personally delivered, or sent by an overnight delivery service such as
Federal Express, or shall be transmitted by telefax (provided such telefax
message is confirmed by telephonic acknowledgment of receipt or by sending via
other authorized means a confirmation copy of such notice) addressed to the
parties at their respective last known business addresses.

 

Agreed to this 1st day of April, 2007

                

VIRAL GENETICS, INC.

 

 

By: ________________________

President

Bada Pharasi

 

 

__________________________

 

 



6

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

Viral Genetics Intellectual Property Agreement

 

(the “Viral Genetics IP Agreement”)

 

In consideration of Advisor entering into that certain Advisory Agreement dated
as of the date hereof (the “Advisory Agreement”) with Viral Genetics, Inc.
(“Viral”), Advisor agrees as follows:

 

1. Non-Solicitation. Advisor acknowledges that, in the course of performing
services for or on behalf of Viral, having access to Viral’s technology,
reports, processes, knowledge and know-how, facilities, books and records, or
otherwise being associated with Viral, Advisor may from time to time receive
Confidential Information (as defined in Paragraph 2, below) of or with respect
to Viral and hereby stipulates and agrees that such Confidential Information is
a part of and essential to the operations and goodwill of Viral. In connection
and in furtherance of the foregoing, Advisor may not (whether directly or
indirectly; as the principal or on such person’s own account; or solely or
jointly with others as a Advisor, agent, independent contractor, Advisor,
general or limited partner, member, stockholder or holder of equity securities
of any other person, other than through ownership of less than one percent of a
class of publicly-traded securities of a company) engage in any of the conduct
or activity described below in the Paragraph 1.

 

(a)          Advisor may not, so long as Advisor is a Advisor of Viral and until
the third anniversary of the effective date of termination of Advisor’s
engagement with Viral for any reason, solicit, induce or influence any person
that at such time is (or, during the six (6) month period ending on the
effective date of termination of Advisor’s engagement with Viral, was) a vendor,
licensor, licensee, distributor, customer, client, Advisor, or independent
contractor of Viral to terminate any contract or agreement with Viral or leave
the service of Viral. Advisor acknowledges that the restrictions in this
subparagraph (a) of this Paragraph 1 will not impair Advisor’s ability to carry
on Advisor’s profession or earn a living.

 

(b)         Advisor may not, so long as Advisor is a Advisor of Viral and until
the third anniversary of the effective date of termination of Advisor’s
engagement with Viral for any reason, without the express prior written consent
of Viral, participate either directly or indirectly in any discussion or
negotiation with any person that at such time is (or, during the six month
period ending on the effective date of termination of Advisor’s engagement with
Viral, was) a vendor, licensor, licensee, distributor, customer, client,
Advisor, or independent contractor of Viral the purpose of which discussion or
negotiation would be materially adverse to the interests of Viral and the
relationship existing between Viral and such person. Advisor acknowledges that
the restrictions in this subparagraph (b) of Paragraph 1 will not impair
Advisor’s ability to carry on Advisor’s profession or earn a living.

 

2. Non-Disclosure of Information. Advisor understands that the covenants and
agreements in this Paragraph 2 may limit Advisor’s ability to earn a livelihood
in a business similar to the business of Viral of researching, developing and
distributing biomedical products and technology, but nevertheless believes that
Advisor has received and will receive sufficient consideration and other
benefits from Viral so as to clearly justify such restrictions which, in any
event (given Advisor’s education, skills and ability), Advisor does not believe
would prevent Advisor from earning a living:

 

(a)          Advisor acknowledges that, in the course of performing services for
or on behalf of Viral, having access to Viral’s technology, reports, processes,
knowledge and know-how facilities, books and records, or otherwise being
associated with Viral, Advisor will have access to, and become acquainted with,
Confidential Information of or with respect to Viral and hereby stipulates and
agrees that such Confidential Information is a part of and essential to the
operations and goodwill of Viral. Advisor (i) hereby stipulates and acknowledges
that the Confidential Information constitutes important, material, proprietary
and confidential trade secrets of Viral that affect the successful conduct of
the business and goodwill of, Viral; (ii) stipulates and acknowledges that any
and all of the Confidential Information is the sole and exclusive property of
Viral, regardless of whether Advisor was engaged in the development of any of
such Confidential Information while performing services for or on behalf of
Viral; (iii) agrees to keep all such Confidential Information in strictest

 

7

 

--------------------------------------------------------------------------------



 

confidence, and not to, directly or indirectly, use or divulge, disclose or
communicate to any person (other than a duly-authorized representative of Viral)
any such Confidential Information other than in the ordinary course of business
of Viral for the benefit of Viral; and (iv) agrees not to copy or otherwise
duplicate any such Confidential Information or knowingly allow anyone else to
copy or otherwise duplicate such Confidential Information, other than in the
ordinary course of business of Viral for the benefit of Viral. Upon the end of
the engagement with Viral, and at any time at the request of Viral, shall
promptly return to Viral all copies of such Confidential Information delivered
to or obtained by Advisor or, at the election of Viral, certify that all copies
of such Confidential Information in the possession of Advisor or any person who
received such Confidential Information from Advisor have been destroyed or
erased.

 

(b)         “Confidential Information” means, with respect to Viral, any
technical, financial, or business information (including, without limitation,
manuals, forms, memoranda, reports, journals, test results, correspondence,
business plans, customer lists, pricing lists, contracts, plans or
specifications, or the like) that may disclose (or may reasonably be expected to
disclose) the customs and practices, marketing methods and data, services and
products, methods of doing business, manner of operation, scientific know-how,
formulas, technical data or information, clinical study protocols, patient or
biologic information, manufacturing information or know-how, and other
confidential information, regardless of whether in written, oral, graphic,
encoded, encrypted, tangible, or intangible forms, all of which the Advisor
hereby acknowledges constitute “trade secrets” within the meaning of the Uniform
Trade Secrets Act, codified at sections 3426 et seq. of the California Civil
Code.

 

(c)          Advisor shall have no obligation to preserve the confidential or
proprietary nature of any information that (i) was already known to Advisor free
of any obligation to keep such information confidential at the time of
disclosure of such information; (ii) is or becomes publicly known through no
wrongful act of Advisor; (iii) is rightfully received from a third person having
no direct or indirect secrecy or confidentiality obligation to Viral; (iv) is
disclosed to a third person by Viral without restrictions on confidentiality
similar to those contained in this Paragraph 2; (v) is approved for disclosure
by written authorization of Viral; or (vi) is a Prior Invention (as defined in
Paragraph 3).

 

(d)         The obligations of Advisor under this Paragraph 2 shall also extend
to Advisor’s affiliates and Advisor shall, upon reasonable request of Viral,
advise each such person in writing of the obligations imposed on such person
under this Paragraph 2. “Affiliate” means: (i) the Advisor’s current spouse,
siblings, lineal ancestors (including those by adoption), and lineal descendants
(including those by adoption), and spouses of the foregoing (“Family Members”);
and (ii) any corporation, partnership, trust, or limited liability company in
which the Advisor or any Family Member is an officer, director, manager,
trustee, general partner, or holder of one percent or more the outstanding
voting securities, capital or profits interests, or beneficial interests, s
applicable.

 

(e)          The provisions of this Paragraph 2 shall apply to Advisor
throughout the term of engagement and continue in perpetuity.

 

3. Assignment of Inventions. Advisor shall promptly disclose any Advisor
Creations (as defined below) to Viral and any such Advisor Creations shall be
Viral’s sole property. All original works of authorship that are made by Advisor
(in whole or in part, either alone or jointly with others) within the scope of
Advisor’s engagement with Viral and that are protectable by copyright are “works
made for hire” as defined in the United States Copyright Act (17 U.S.C.A.
section 101). “Advisor Creation(s)” means any idea, concept, discovery,
development, device, design, apparatus, use, machine, practice, process, method,
product, composition of matter, improvement, formula, algorithm, literary or
graphical or audiovisual work or sound recording, mask work, or computer program
of any kind (whether or not subject to patent, copyright, trademark, trade
secret, mask work right, or similar protection) that relate(s) in any way to any
of the Company’s biological or pharmaceutical products under investigation or
development from time to time, or any manufacturing or production know-how,
scientific know-how, processes, or procedures pertaining thereto that are
conceived, suggested, reduced to practice, or devised by Advisor, in whole or in
part, either solely or jointly with others, during Advisor’s engagement with
Viral or using Viral’s facilities, or equipment or using Confidential
Information.

 

8

 

--------------------------------------------------------------------------------



 

(a)          Advisor hereby assigns to Viral, and agrees to assign to Viral in
the future where appropriate, any and all such Advisor Creations, and agrees to
cooperate with Viral in the execution of appropriate instruments assigning and
evidencing such assignment and ownership rights of Viral, to the maximum extent
permitted by section 2870 of the California Labor Code. In order that Viral may
perfect and protect its rights to Advisor Creations as provided hereunder,
Advisor agrees that Advisor’s obligations regarding assignment of such Advisor
Creations to Viral shall survive termination of Advisor’s engagement with Viral
for a term of one year following the date of termination for any reason. Advisor
hereby acknowledges that Viral has provided to Advisor the text of section 2870
of the California Labor Code, and, concurrently with the execution of this
Agreement, Advisor has executed and delivered to Viral a copy of Exhibit A
attached hereto acknowledging that Viral has provided to Advisor written
notification regarding section 2870 of the California Labor Code.

 

(b)         If any Invention related to the subject matter of Advisor’s
engagement with Viral was made, conceived, developed or first reduced to
practice by Advisor (in whole or in part, either alone or jointly with others)
prior to Advisor’s engagement with Viral, it is listed on Exhibit B (“Prior
Inventions”). Advisor retains the right to use, enhance, license and/or
authorize others to use for any purpose or application (a) the Prior Inventions
or (b)other Inventions developed by Advisor that are unrelated to the Advisor’s
engagement with Viral, unrelated in any way to any of the Company’s biological
or pharmaceutical products under investigation or development from time to time
(or any manufacturing or production know-how, scientific know-how, processes, or
procedures pertaining thereto), and developed by Advisor outside the scope of
her engagement with Viral.

 

4. Enforcement. Advisor acknowledges that the covenants and the restrictions
contained in this Agreement are necessary and required for the adequate
protection of Viral and are necessary to preserve the goodwill of Viral and the
value of its existing Confidential Information, inventions, contracts and
relationships; such covenants relate to matters that are of a special, unique
and extraordinary character that give each of such covenants or restrictions a
special, unique and extraordinary value; and, a breach of any such covenant or
restriction will result in loss of goodwill, invasion of property rights of
Viral, unfair competition by the breaching party, and other irreparable harm and
damages to Viral, which cannot be adequately compensated by a monetary award. It
is accordingly agreed that Viral or any of its subsidiaries (without posting
bond or other security and without the necessity of proving actual damages)
shall be entitled to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement. Nothing in this Agreement shall be construed as prohibiting Viral
from pursuing any other legal or equitable remedies available to Viral for such
breach or threatened breach of any of the provisions of this Agreement
(including, without limitation, recovery of all damages from Advisor and an
equitable accounting of all earnings, profits and other benefits arising from
such violation). If Viral instigates any suit or proceeding to enforce this
Agreement against Advisor and Viral prevails, the Advisor shall reimburse Viral
for its costs and expenses incurred therein, including costs of appeal and
enforcement and reasonable attorneys’ fees.

 

 

AGREED:

Bada Pharasi

 

__________________________________

 

 

 

VIRAL GENETICS, INC.

 

__________________________________

Haig Keledjian, President

 

 

 

 

 

DATED:_________________________

 

 

 

 

 

DATED:_________________________

 

 

 

 

9

 

 

--------------------------------------------------------------------------------